Exhibit 16.1 Michael F. Cronin, CPA 687 Lee Road, Ste 210 Rochester, NY 407-754-7027 email mikeccpa@aol.com 1574 Eagle Nest Circle Winter Springs, FL 32708 December 3, 2012 Securities & Exchange Commission treet NE Mail Stop 6010 Washington, DC 20549 Dear Sir/Madam: Name of Company, Inc. has made available to me a copy of its Current Report on Form 8-K, dated December 5, 2012 in which it provides information pursuant to item 4.01 with regard to “Changes in Registrant’s Certifying Account”. I have reviewed the disclosure under Item 4.01 and agree with its statements concerning the scope and results of my engagement as the Company’s prior auditor. Sincerely, /s/ Michael F. Cronin Michael F. Cronin Certified Public Accountant NY, FL
